                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,
           Plaintiffs,
v.                                                             CV No. 18-1207 KG/CG
GLENN GARNAND, LARRY BLANK, et al.,
           Defendants,
_______________________________

GLENN GARNAND,
           Third-Party Plaintiff,
v.
LARRY BLANK and BEVERLY BLANK,
           Third-Party Defendants,
_______________________________

STATE FARM AND CASUALTY CO.,
           Plaintiff-Intervenor
v.
LARRY BLANK, GLEN GARNAND,
MARGARET WEIDOW GENTRY, et al.,
           Intervenor-Defendants
_______________________________

LARRY BLANK and BEVERLY BLANK,
          Counterclaimants on Complaint in Intervention
v.
STATE FARM FIRE AND CASUALTY COMPANY
          Defendant on Counterclaim

   ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF DEADLINES

      THIS MATTER is before the Court on State Farm Fire and Casualty Company

and Larry and Beverly Blanks’ Unopposed Motion for Extension of Deadlines (the

“Motion”), (Doc. 82), filed March 23, 2020. In the Motion, State Farm requests an

extension of time to depose the Blanks. (Doc. 82 at 2). The Court, having reviewed the

Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED.

      IT IS THEREFORE ORDERED that State Farm shall have until June 1, 2020, to
depose the Blanks and conduct discovery on matters learned during their deposition.

       IT IS FURTHER ORDERED that motions related to the Blanks’ deposition and

any follow-up discovery shall be filed no later than June 30, 2020. No other deadlines

are altered as a result of this Order.

       IT IS SO ORDERED.


                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
